1
2
3                         UNITED STATES DISTRICT COURT
4                        EASTERN DISTRICT OF CALIFORNIA
5
6
      NEVADA FLEET, LLC, a Nevada             )     Case No. 2:17-CV-01732-TLN-KJN
7     Limited Liability Company,              )
                                              )
8                 Plaintiff,                  )     ORDER GRANTING EX PARTE
                                              )     APPLICATION RE
9           v.                                )     CLARIFICATION/EXTENSION
                                              )     OF DEADLINE TO AMEND
10    FEDEX CORPORATION, et al.               )     COMPLAINT
                                              )
11                Defendants.                 )
                                              )
12
13         Plaintiff Nevada Fleet, LLC (“Plaintiff”) has filed an Ex Parte Application for
14   an order clarifying and/or extending the deadline for Plaintiff to file an amended
15   complaint to July 12, 2012. The Court, having considered the grounds set forth in
16   the Application finds there is good cause for granting the Application. The Court
17   hereby ORDERS as follows:
18         1.    Plaintiff Nevada Fleet, LLC’s deadline to file an amended complaint is
19   set for Monday July 12, 2021; and
20         2.    Per the Court’s Order dated June 9, 2021, Defendants’ responsive
21   pleading is due twenty-one (21) days after Plaintiff files an amended complaint.
22         IT IS SO ORDERED.
23
24   DATED: July 9, 2021

25
                                                      Troy L. Nunley
26                                                    United States District Judge
27
28
                                              -1-
